Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 11 November 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 52.
My dearest wife.
Ghent 11. November 1814.

My calculation of the date of the next Letter I should receive from you, after the renewal of your writing at my request was sufficiently exact. I had fixed the 15th: of October for the date, and the 8th: of this month, or between that day and this, for me to receive it—The Letter is dated 16. October, but in your next, of 18. October, which I also now possess, you say it was by mistake misdated, so that it was written on the identical day that I had anticipated. I received it the day before yesterday, one day later than the earliest upon which I had reckoned, and as your Letter of 18 October, with the enclosures for Mrs: Smith and from Charles, came yesterday, that which was written three days before, would have been here on the 17th: if the course of the Posts had been regular—I am heartily rejoiced that the interruption of our correspondence has ceased, and after perceiving in your Letters of 30. September and 16 October that your Spirits were affected by your indisposition, it delights me to find them restored, together with your health in your last Letter—I am very glad that you have removed into town, and that you  have taken your house by the Month—It will assuredly be large enough for me when I return, and at all Events I shall pass only a remnant of the Winter in it—If we were to credit the present Reports from England our mission here would have the prospect of termination within a very few days—The Morning Chronicle of the 2d: instant announces that the total rupture of the Negotiation at Ghent, will be made public within a fortnight from that time—Sir Edward Pakenham, General Gibbs, and many other Officers have embarked and sailed for America, in the Statira frigate from Portsmouth. All the Letters from England concur in stating that the popular sentiment for continuing the war is a perfect frenzy—The Times blubbers that all the laurels of Portugal, Spain and France, have withered at Plattsburg, and threatens damnation to the Ministry, if they dare to make Peace with Madison and his faction—We are even told that Master Bull calls for a more vigorous administration to put down the Yankees, and that that model of public and private virtue Wellesley is to replace such sneaking prodigals of the Nation’s blood and treasures as Castlereagh and Liverpool—To increase the public infatuation they are further stimulated with false rumours of further more disasters in Canada. There was a ridiculous tale, said to been brought from Halifax, that Sir James Yeo, had been defeated, wounded, and taken prisoner on Lake Ontario—To counteract its tendency they told the same Story reversing the victor and the vanquished; an event which will ultimately come too near the truth—For the present however both the accounts have sunk into nothing; and now comes another spur upon John’s temper—One Mr. Worthy arrived at Liverpool in the Hero, from Halifax—sailed 10. October—That same day an Account (not said to be official) had been received there, that the Americans had made a successful sortie from Fort Erie—Great Slaughter on both sides—2000 men killed and wounded on each—and the Americans took about 400 prisoners with three General Officers—All this is not quite so improbable as the fable of the Lake, but too improbable for me yet to believe it—Drummond’s force was undoubtedly superior to ours at Fort Erie, and although our troops there have highly distinguished themselves, in defensive War, they have never made a good figure in attacking—This Circumstance occasions my great mistrust of Izard’s expedition from Sacket’s Harbour—It certainly places Drummond in a very critical situation—But winds and waves, and Chauncey, and our blundering fashion of offensive war, will I fear be more than sufficient to ensure his safety—And I would that my apprehension rested there—Cochrane immediately on his arrival at Halifax took in more troops and sailed again the 4th. of October—The next news will tell us where that cloud was to burst—They have been in the mean time laying all the fishing villages on Cape-Cod and under contribution.
Last Evening we sent to the British Commissioners, the answer to their last Note, and with it an entire draft of a Treaty—As notwithstanding all the news from England, I do not think their Government yet prepared to break off the Negotiation, I expect it will be ten days before they send us their reply. We are not aware of any thing either in our Note, or in the Treaty we propose, that they may seize upon as the pretext for breaking, but there is enough in both for that object, if they think the time arrived for proclaiming the rupture. We have in the Note made a proposal more comprehensive, more liberal, more adapted to ensure Peace (in my opinion) than any thing that has yet passed in the correspondence, on either side—This proposal has been made at my suggestion, and there has been great difficulty in coming to unanimity upon it—My belief is that it is the only principle upon which there is any possibility of Peace, and in my view, it is calculated to be of great advantage to us, if it should fail, because, in the event of a rupture it will be our strongest justification in the eyes of the world.—But so different are the views of others that may ill consequences are expected from it, and if they should ensue, the whole responsibility of the measure will be brought to bear directly upon me—Of this I was fully assured when I presented the proposal, and I am prepared to take all the blame that may ultimately attach to it upon myself—it was however, readily adopted, and strenuously supported by both my colleagues of the former mission—As parliament was to meet on the 8th: we may now expect the Regent’s speech in a day or two—Lord Castlereagh has not returned yet from Vienna, and we have not yet heard of the opening of the Congress—It was as you know postponed to the first of this Month—The Speech will probably give some indication of the aspect of things both at Vienna and at Ghent—If the determination to continue the War in America is settled, it will be disclosed in the Speech; and we have rumours that not only the Regent but the Queen have manifested their concurrence with the popular passion for the War. It is therefore to be expected that the answer to our draft of a Treaty, whether in the shape of a Counter-project as we have requested, or by the refusal to send us one, will bring us to some point on which the rupture will turn—They have no hopes of reducing the Yankees to unconditional submission by the Events of this campaign—But the news still to come will give them encouragement, and when fully prepared with the ways and means for the next year, they will have no motive to keep us longer lingering here. I do not now see a prospect of kissing your hand, before new-year’s day; and then, I hope it will not be at your bed-side. But I flatter myself that our meeting will not be delayed much if any thing beyond that term—Your house, I know is in the Galeeren-hoff—Write me the number of it, that I may not have a minute to lose in enquiring for it—As I have a dreary journey in prospect, before I can reach you, promise me a kind reception, warm quarters, and a more cordial kiss than of the hand, when I come—
Mrs Smith will doubtless answer your Letter by this Post or the next—Boyd was on the 7th at the Hotel des Americains, Rue de Richelieu-Paris—I suppose he will go in three weeks from this time—I write to Charles—and am your affectionate husband.

A.